DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
	 The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Appropriate correction is required.


Claim Interpretations - 35 USC § 112
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations “a document image extraction unit”, “a business card array image”, “a business card image separating unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-5 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph [0011], “The image processing device 14 includes an ASIC (Application Specific Integrated Circuit) and a computer operating according to a program, and operates the ASIC and the computer”)
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Byun et al. US2006/0158700 hereinafter referred to as Byun in view of Kimura et al. US2011/0044539 hereinafter referred to as Kimura.

As per Claim 1, Byun teaches an image processing device comprising: a document image extraction unit for extracting one document image in a read image obtained by scanning one or a plurality of documents placed on a platen glass of an image reading device; (Byun, Paragraph [0009], “a scanning apparatus which makes it possible that, when a plurality of small documents (such as business cards and post cards) are scanned together, the scanned data is automatically separated into a plurality of image files, a scanning system using the scanning apparatus, and a scanning method using the scanning apparatus”)
a business card array image detection unit to detect the document image as a business card array image in which a plurality of business card images are arranged without gaps, (Byun, Paragraph [0051] and Figure 2)
when the document is a plurality of business cards arranged without gaps; and (Byun, Paragraph [0051] and Figure 2)
a business card image separating unit for separating the detected business card array image into the plurality of business card images.  (Byun, Paragraph [0051] and Figure 2)
Byun does not explicitly teach separating based on at least one of a distribution of character string objects and a distribution of character sizes in the document image, 
	Kimura teaches (Kimura, Paragraph [0163], “Alternatively, an image may be divided into areas and the obtained areas may be set as paragraphs using a method described in Laid-open Japan Patent Publication No. 2000-090194 or a method described in the publication as a related art. As a specific example, it is determined whether a text included in a document is vertically described or horizontally described. Then, a boundary is set for dividing the document with reference to the determined result, and divides the document in the set boundary. Further, a logic product is calculated for the image obtained by expanding the document in the horizontally-described text direction and the image obtained by expanding the document in the vertically-described text direction.” The examiner notes that Kimura allows an image to be separated by text areas by analyzing the text or characters strings in the text areas)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kimura into Byun because by providing alternate means to divide image/document into multiple parts as seen in Kimura will allow for separating business cards accurately.
	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 1.


Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 570-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666